DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments with respect to drawing and claim objections have been fully considered and are persuasive.  The drawing and claim objections of 1/24/2022 has been withdrawn. 
Applicant's arguments with regards to Clarks blades not teaching the arcuate blades and the height of the scoop have been fully considered but they are not persuasive. Clark discloses the blades as buckets which would result in a curved surface that is shown by the curved surface that is shown in figure 2 and described in line 55-62 of the specification. The hook ends direct air more effectively to the wheel. The scoop in figure 1 also is shown to be surrounding the blades which would make the scoop have a taller height than the blades. Also, the combination of prior art references made by the pervious examiner does teach the amended language of “a plurality of arcuate blades” and “the scoop is taller in height than the blades”. Cumings US20110070068 discloses both limitations with amended language. These limitations are known in the prior art and more references disclosing this will be listed in the conclusion under pertinent prior art.
The rejection is updated below and made final necessitated by amendment.  
Claim Rejections - 35 USC § 112
Claims 9-12 and 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “the wind shield comprising an arcuate inner surface spaced away from the blades by a distance of 90% to 210% of a width of the blades from an outer edge of the blades to the vertical shaft”. It is unclear how the inner surface can be spaced away from the blades but be within 90% to 210% of the blades. If the inner surface is in the distance of 90% to 100% of the blade with the wind shield would be abutting against the blade and would not allow the blades to spin. In order to have a space between the inner surface of the wind shield and blades there would have to be at a distance of < 100% to have the space. 
 Claim 11 recites “the second shield defining a recess between said second shield and the arcuate shield between 90% and 190% of a width of the blades from an outer edge to the vertical shaft. It is unclear how the recess can be in the width of the blades between 90% to 100% of the blade. The second shield would be abutting against the blade and would not allow the blades to spin. It seems that the recess would have to be < 100%.
Claim 10, 12, and 14 depend off of indefinite claims, therefore, rendering these claims indefinite. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clark US 1,315,595.
Regarding claim 1, Clark discloses: 
a vertical-axis wind turbine (shown in Fig. 1) comprising: 
a plurality of arcuate blades (22; the blades as buckets which would result in a curved surface that is shown by the curved surface that is shown in figure 2 and described in line 55-62 of the specification) rotating axially about a substantially vertical shaft (19); an arcuate wind shield (27) adapted to shield convexly-facing blades on a windward surface of the turbine against contact with oncoming airflow (Fig. 2), 
the wind shield comprising: an arcuate inner surface spaced away from the blades (see annotated figure below); 
an arcuate scoop arching outwardly from the arcuate inner surface (see annotated figure below), 
the arcuate scoop angling forward of a forward edge of the arcuate inner surface (see annotated figure below), 
the arcuate inner surface and the arcuate scoop forming a narrowing wind channel (28) terminating at one or more ejection ports (31, Fig. 2) positioned behind a concave face of the blades (Fig. 2), 
the ejection ports adapted to redirect airflow forced into the open scoop to the concave face of the blades (as indicated by the arrows in Fig. 2); 
wherein the scoop is taller in height than the blades (the scoop in figure 1 also is shown to be surrounding the blades which would make the scoop have a taller height than the blades);
wherein the wind shield affixes to the vertical shaft such that the wind shield may rotate axially about the shaft only in one of a clockwise or a counterclockwise direction about the vertical shaft (due to the effect of vane 34, which performs the same function as that of the vane disclosed in the application, see Clark pg. 1, ll. 78-82, pg. 1, ll. 107 to pg. 2, ll. 3).

    PNG
    media_image1.png
    505
    768
    media_image1.png
    Greyscale


Regarding claim 2, Clark discloses:  
an arcuate redirection shield (32) positioned laterally to the blades (Fig. 2), the redirection shield adapted to redirect airflow around the blades (pg. 1, ll. 74-77).
Regarding claim 3, Clark discloses:  
where the redirection shield is affixed to the shield using one or more arcuate beams (triangular support beam), the arcuate beam is hingedly affixed to the redirection shield at a connection point between the redirection shield and beam (the triangular support extending from the center of the casing to shield 32 in Fig. 2).
Regarding claim 4, Clark discloses:  
where the redirection shield is hingedly affixed to the shaft using one or more beams having planar forward surfaces (“swung from the… casing,” pg. 1, ll. 74-77).
Regarding claim 5, Clark discloses:  
where the redirection shield is hingedly affixed to the shaft and shield using one or more beams (“swung from the… casing,” pg. 1, ll. 74-77).
Regarding claim 7, Clark discloses:
further comprising a wind vane (34) affixed to the shaft and the shield such that the wind vane rotates axially about the shaft (pg. 1, ll. 78-82, pg. 1, ll. 107 to pg. 2, ll. 3).
Regarding claim 8, Clark discloses:
wherein a vertical height of the scoop exceeds a vertical height of the blades (Fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Clark US 1,315,595 in view of Cumings et al. US 2011/0070068.  
Regarding claim 6, Clark discloses: 
the wind turbine of claim 1 (see above).
However, Clark is silent as to: 
wherein the redirection shield defines a plurality of apertures evenly-spaced across a forward half of an outer surface of the redirection shield, the apertures traversing the redirection shield.
From the same field of endeavor, Cumings teaches: 
a wind turbine with a shield which defines a plurality of apertures (112) spaced across an outer surface (2; that defining a plurality of apertures spaced across an outer surface of a shield of the wind turbine allows for reducing the turbulence of the flow through the turbine (para. 42) which improves efficiency of the turbine (para. 44)).  
Both Clark and Cumings teach wind turbines with wind shields and Cumings teaches the use of apertures to reduce turbulence in the flow through the turbine and thereby increase efficiency, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the wind turbine of Clark by forming said apertures as taught by Cumings for the purpose of improving turbine efficiency (Cumings para. 42, 44).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Clark US 1,315,595.
Regarding claim 9, Clark discloses:
a vertical-axis wind turbine (shown in Fig. 1) comprising: 
a plurality of arcuate blades (22; the blades as buckets which would result in a curved surface that is shown by the curved surface that is shown in figure 2 and described in line 55-62 of the specification) rotating axially about a substantially vertical shaft (19); 
an arcuate wind shield (27) adapted to shield convexly-facing blades on a windward surface of the turbine against contact with oncoming airflow (Fig. 2), 
the wind shield comprising an arcuate inner surface spaced away from the blades (see annotated figure in the rejection of claim 1); 
an arcuate scoop arching outwardly laterally from the arcuate inner surface (see annotated figure in the rejection of claim 1), 
the arcuate scoop angling forward of a forward edge of the arcuate inner surface (see annotated figure in the rejection of claim 1), 
the arcuate inner surface and the arcuate scoop forming a narrowing wind channel (28) terminating at an opening (31, Fig. 2) positioned behind a concave face of a blade (Fig. 2), 
the scoop adapted to redirect airflow forced into the scoop to a concave face of the blade (as indicated by the arrows in Fig. 2); 
wherein the arcuate scoop and the inner surface are taller than the blades (Fig. 1).
However, Clark is silent as to and does not explicitly teach: 
the wind shield comprising an arcuate inner surface spaced away from the blades by a distance of 90% to 210% of a width of the blades from an outer edge of the blades to the vertical shaft.
Clark does teach, however, an inner surface that is spaced from the blades. The limitation requires the inner surface to be within 90% to 210% of the width of the blades which is within the blades to a little over double the width of the blades. This range seems to be a very large range and Clark would reasonably be within this range. However, Applicant has merely asserted that the wind shield’s inner surface to be within the relative dimension, but has not stated that such a range is of any particular important or that it would perform in any different or unexpected way from the prior art. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have Clark’s wind shield to have an arcuate inner surface of the wind shield to be spaced away from the blades by a distance of 90% to 210% of a width of the blades from an outer edge of the blades to the vertical shaft to be a matter of design choice, since the applicant has not disclosed that this inner surface location solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well and/or differently than the prior art device (MPEP 2144.04 (IV)(A)).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Clark US 1,315,595 in view of Dvorak US 2012/0141252.  
Regarding claim 10, Clark discloses:
the wind turbine of claim 9 (see above).
However, Clark is silent as to: 
wherein one or more of the inner surface and arcuate scoop are formed from sheet metal.
From the same field of endeavor, Dvorak teaches: 
a wind turbine wherein its structures are made of sheet metal (para. 24; lightweight materials such as sheet metal are more responsive to changes in wind direction (para. 24)).  
Clark also teaches a wind turbine which responds to changes in wind direction (pg. 1, ll. 78-82, pg. 1, ll. 107 to pg. 2, ll. 3).  Because both Clark and Dvorak teach wind turbines which respond to changes in wind direction and Dvorak teaches the use of a material that makes the turbine more responsive to such changes, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the wind turbine of Clark by constructing it from sheet metal as taught by Dvorak for the purpose of making the turbine more responsive to changes in wind direction (Dvorak para. 29).

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Clark US 1,315,595 in view of Rice US6984899.
Regarding claim 11, lark discloses:
the wind turbine of claims 1 and 9 (see above).
However, Clark is silent as to: 
a second shield disposed inwardly of the arcuate windshield, the second shield defining a recess between said second shield and the arcuate shield between 90% and 190% of a width of the blades from an outer edge to the vertical shaft.
From the same field of endeavor, Rice teaches: 
a second shield (Fig 1C-1D: 18) disposed inwardly of the arcuate windshield (18 inwards of 16), the second shield defining a recess (Gap between 16 and 18) between said second shield and the arcuate shield
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified 
However, Rice is silent as to and does not explicitly teach: 
a recess between said second shield and the arcuate shield between 90% and 190% of a width of the blades from an outer edge to the vertical shaft
Rice does teach, however, multiple shields around the wind turbine with a recess in between them. The limitation requires a recess between said second shield and the arcuate shield between 90% and 190% of a width of the blades from an outer edge to the vertical shaft which is within the blades to a less than double the width of the blades. This range seems to be a very large range and Rice’s recess and second shield would reasonably be within this range. However, Applicant has merely asserted that the wind shield’s and recess to be within the relative dimension, but has not stated that such a range is of any particular important or that it would perform in any different or unexpected way from the prior art. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have Clark’s wind shield to have a recess between said second shield and the arcuate shield between 90% and 190% of a width of the blades from an outer edge to the vertical shaft to be a matter of design choice, since the applicant has not disclosed that this inner surface location solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well and/or differently than the prior art device (MPEP 2144.04 (IV)(A)).

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Clark US 1,315,595 in view of Kivilammi US 5518362.
Regarding claim 12 and 13, Clark discloses:
the wind turbine of claims 1 and 9 (see above).
However, Clark is silent as to: 
a second wind turbine, smaller than the wind turbine, affixed to the arcuate scoop and adapted to rotate axially with the arcuate scoop about the vertical shaft.
From the same field of endeavor, Kivilammi teaches: 
a first wind turbine (Fig 1: 9)
a second wind turbine (5), smaller than the wind turbine, affixed to the arcuate scoop and adapted to rotate axially with the arcuate scoop about the vertical shaft (5 is smaller than 9 and is fixed to a shaft; 4 is fixed to scoop 7).
Both Clark and Kivilammi teach wind turbines with wind shields and Kivilammi teaches multiple impellers to increase the production of electricity (Col 1, line 39-55), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the wind turbine of Clark by having multiple attached impeller with different sizes and shields as taught by Kivilammi for the purpose of increasing the production of electricity (Col 1, line 39-55).
Regarding claim 14, Clark discloses:
the wind turbine of claims 1 and 9 (see above).
However, they are silent as to: 
wherein the second wind turbine rotates in a direction counter to the wind turbine and wherein the second wind turbine comprises a secondary shield formed as a single integrated piece with the wind shield.
From the same field of endeavor, Kiselovs teaches: 
a first wind turbine (Fig 1:9) with shield (12)
wherein the second wind turbine (5) rotates in a direction counter to the wind turbine (5 as seen by the arrow in the last impeller has an opposite rotation of 9 that is shown by the arrow in 9) and wherein the second wind turbine comprises a secondary shield formed as a single integrated piece with the wind shield (6 that is formed together with 12).
The combination is made in the rejection of claims 12 and 13.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ross US 9115685 discloses a similar slots in the wind shield. Sellman US4017204 discloses multiple impellers similar to the instant application.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J Marien whose telephone number is (469)295-9159. The examiner can normally be reached 10:00 am- 6:00 pm CST, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.M./Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745